Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Restriction/Election

1.   REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), an international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in an international application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or correspond-ing special technical features. The expression “special technical features” shall mean those technical features that define a contri-bution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made with-out regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

2.   Restriction is required under 35 U.S.C. 121 and 372.

     I. Claims 1-6 drawn to a method of detecting the presence or absence of a septin-5-specific autoantibody.

    II. Claims 7-11 drawn to a kit for detecting the presence or absence of a septin-5-specific autoantibody.

   III. Claims 12-15 drawn to a method of treating autoimmune ataxia.

    IV. Claim 16 drawn to a an autoantibody.

3.	The Inventions listed do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

As set forth in the International Written Opinion, 
U.S. Patent Application Number 2014/0141449 (IDS) teaches or makes obvious the invention of at least Claim 1.

4.   Additionally, as set forth in MPEP 1850, combinations of inventions comprising multiple patentably distinct products do not have unity of invention unless the combinations comprise:
(1)    A product and a process specially adapted for the manufacture of said product; or
(2)    A product and process of use of said product; or
(3)    A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)    A process and an apparatus or means specifically designed for carrying out the said process; or
(5)    A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

5.   Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not comprise a single general inventive concept and lack unity of invention.

6.   Accordingly, the products and methods of Groups 
I-IV are not so linked as to form a single general inventive concept and restriction is proper.  

7.   Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product (MPEP 806.05(h)).  

In the instant case, the product as claimed can be used in materially different processes such as immunizations.

8.   Inventions I and III are different methods comprising different steps and different endpoints with different patient populations.

9.   Inventions II and IV are patentably distinct products.



Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions.

Claims 1-6 are under examination.  

11.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12.  Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application No. 2014/0141449 (IDS).

The ‘449 application teaches a method of detecting the presence or absence of a septin-5-specific autoantibody in a biological sample (blood or serum) from a mammal, wherein said method comprises contacting said biological sample with a septin-5 polypeptide to form a septin-5/septin-5-specific autoantibody complex and detecting the presence of said complex by western blot (see particularly, the abstract, paragraph [0020], paragraph [0032], Table 2, paragraph [0042], and paragraph [0057]).  Claims 3 and 4 are included in the rejection because an invention cannot be separated from its inherent properties, i.e., the detection of the complex of the claims indicates that the sample is associated with autoimmune ataxia.

The reference clearly anticipates the claimed inventions. 

13.  No claim is allowed.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dr. G. R. EWOLDT whose telephone number is (571)272-0843.  The examiner is normally in the office Monday-Thursday.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Dan Kolker can be reached (571)272-3181.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.




G.R. Ewoldt, Ph.D., 2/07/22
Primary Examiner
Technology Center 1600
/G. R. EWOLDT/Primary Examiner, Art Unit 1644